      Case 1:18-cr-00201-JTN ECF No. 76 filed 01/28/19 PageID.564 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

         Plaintiff,
                                                           Hon. Janet T. Neff
 v.
                                                           Case No. 1:18-cr-000201
 LATRAILE BERNICE MCGOWAN,

       Defendant.
 ________________________________/

                       REPORT AND RECOMMENDATION


        Pursuant to W.D. MICH. L.CR.R. 11.1, I conducted a plea hearing in the

captioned case on January 28, 2019, after receiving the written consent of defendant

and all counsel. There is no written plea agreement. At the hearing, Latraile Bernice

McGowan entered a plea of guilty to Counts 3 and 4 of the Indictment. Count 3 of

the Indictment charges defendant with providing firearms and ammunition to a felon

in violation of 18 U.S.C. §§ 922(d)(1) and 921(a), and Count 4 of the Indictment

charges defendant with lying to a federal agent during an investigation in violation

of 18 U.S.C. § 1001(a)(2). On the basis of the record made at the hearing, I find that

defendant is fully capable and competent to enter an informed plea; that the plea is

made knowingly and with full understanding of each of the rights waived by

defendant; that it is made voluntarily and free from any force, threats, or promises;

that the defendant understands the nature of the charge and penalties provided by

law; and that the plea has a sufficient basis in fact.
    Case 1:18-cr-00201-JTN ECF No. 76 filed 01/28/19 PageID.565 Page 2 of 2



      Accordingly, I recommend that defendant's plea of guilty to Counts 3 and 4 of

the Indictment be accepted, and that the court adjudicate defendant guilty.

Acceptance of the plea, adjudication of guilt, and imposition of sentence are

specifically reserved for the district judge.


Date: January 28, 2019                           /s/ Phillip J. Green__________
                                                PHILLIP J. GREEN
                                                United States Magistrate Judge


                                NOTICE TO PARTIES

       You have the right to de novo review of the foregoing findings by the district
judge. Any application for review must be in writing, must specify the portions of the
findings or proceedings objected to, and must be filed and served no later than14 days
after the plea hearing. See W.D. MICH. L.CR.R. 11.1(d).




                                            2
